Works, J., concurring.
I concur in the judgment, on the ground that the accusation is insufficient. I do not concur in the finding that the evidence fails to show any ground for the disbarment or suspension of the respondent from the practice. It is clearly shown that he received money from Crawford which he failed to pay over or account for to either his client or Crawford. The money did not belong to the respondent. Whether it belonged to his client or to Crawford was wholly immaterial, as each of them demanded its payment, and lie admitted his liability and agreed to pay the account when he could raise it. It thus appears that he had received this money as an attorney, and converted it to his own use. This was a plain and palpable violation of his duty as an attorney, which, in my judgment, this court should not palliate or excuse.